Citation Nr: 0007267	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  97-34 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bilateral pneumothorax with emphysema.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1949 to 
September 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In April 1998, the veteran's claims file was 
transferred to the Houston, Texas, VA RO.

In his November 1997 VA Form 9, the veteran requested a 
hearing at the RO before a hearing officer.  In December 
1999, the veteran withdrew his hearing request.  Therefore, 
no further action with regard to a hearing is necessary.


REMAND

The veteran underwent pulmonary function tests during his 
July 1998 VA examination.  However, it Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) and maximum oxygen consumption (measured in 
ml/kg/min) tests were not performed.  The veteran's pulmonary 
disorder cannot be evaluated under Diagnostic Code 6603 
(1999) without those tests.  As part of the November 1998 VA 
examination performed at the San Antonio, Texas, VA Medical 
Center, the veteran underwent pulmonary function testing in 
December 1998, but the actual results of the pulmonary 
function tests were not associated with the claims file and 
the results as reported by the examiner do not include 
DLCO(SB) or maximum oxygen consumption.  Additionally, the 
recent clinical findings do not specifically address all of 
the rating criteria applicable in this case.

Accordingly, this case is REMANDED to the RO for the 
following: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
his respiratory disorder since October 
1996.  After obtaining any necessary 
authorization, the RO should then obtain 
any medical records not currently on 
file.  In any event, the RO should try to 
obtain the actual report of the December 
1998 pulmonary function tests that were 
performed in conjunction with the 
November 1998 VA examination at the San 
Antonio, Texas, VA Medical Center along 
with any additional records from that 
medical center; the Fort Worth, Texas, VA 
Satellite Outpatient Clinic; and the 
Osteopathic Medical Center of Texas.

3.  The veteran should be afforded a 
comprehensive VA examination, by a 
specialist in pulmonary disorders if 
available, to determine the current 
manifestations and severity of his 
service-connected respiratory disorder.  
The veteran's claims folder and a 
separate copy of this remand should be 
made available to the examiner, the 
receipt of which should be acknowledged 
in the examination report.  All necessary 
tests or studies should be performed, 
including forced expiratory volume in one 
second (FEV-1), forced vital capacity 
(FVC), Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath 
Method (DLCO (SB)), and maximum oxygen 
consumption (measured in ml/kg/min) 
testing.  The examiner should record 
pertinent medical complaints, symptoms, 
clinical findings, and the FEV-1, FEV-
1/FVC ratio, DLCO (SB), and maximum 
oxygen consumption testing results.  

The clinical examiner must specifically 
determine and state whether the veteran 
does or does not have each of the 
following: Cor pulmonale (right heart 
failure), right ventricular hypertrophy, 
pulmonary hypertension, episode or 
episodes of acute respiratory failure, or 
requires outpatient oxygen therapy.

A comprehensive report that addresses the 
aforementioned should be provided and 
associated with the claims folder.  The 
actual report (results) of the report of 
the pulmonary function tests should also 
be associated with the claims folder.

4.  The RO should then review the 
examination report.  If it is not 
responsive to the Board's instructions, 
it is essential that it be amended by the 
examiner so that the case will not have 
to be remanded again.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim. 
Consideration should be given to all 
applicable law and regulations.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case with any applicable laws and 
regulations not previously included and 
given the opportunity to respond thereto.  
No action is required of the appellant 
until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


